*306Order, Supreme Court, New York County (Robert D. Lippmann, J.), entered June 16, 2003, which granted plaintiffs’ motion to amend the complaint to add a cause of action under General Municipal Law § 205-e, unanimously affirmed, without costs.
The motion was properly granted upon a record showing that the facts underlying the amendment were made known to defendant-appellant at an early stage of the action, and where the amendment seeks only to add a new theory of liability based on those facts (see Falk v National Union Fire Ins. Co., 249 AD2d 238 [1998]). Concur—Tom, J.P., Saxe, Ellerin and Lerner, JJ.